The VicE-CnANCEMiOH.
The proposition to pay off the judgment was not sufficient to stop the interest. It was not the money of the defendant Moore which was offered ; and, again, there was no tender. It was only offered by the witness Stevenson', who had agreed to purchase the property, provided he could get satisfaction-pieces and a clear title ; and in this he was discouraged by his counsel. Mr. Moore had it not in his power to pay the money ; and he could not control Stevenson. The course which Mr. Moore ought to have pursued, provided he wanted to make the matter binding, would have been, a procuring and tender of the money. In case it had been accepted, he could have applied to the court in which the judgments were obtained and compelled an entry of satisfaction ; and, provided the amount had not been received, then he might have applied to the same court for leave to pay it in and have satisfaction entered : Jackson v. Law, 5 Cow. 248. The defendent Moore was put to the necessity of suffering the mortgage to be foreclosed—not so much on account of the difficulties thrown in his way by the collector or district attorney, as by Mr. Stevenson’s declining, under the advice of nis counsel, to go on and complete his purchase. The master is, therefore, correct in charging interest to the present time.
*637With regard to the marshall’s poundage and fees on the executions countermanded. The circumstances show, I think, that he is entitled to them. There is no conduct of his which should bar him. The countermand was made by the district attorney ; but, then, it took place as an accommodation to the defendant Moore—and the marshall has had the amount which he claims liquidated and settled upon á taxation.
There is no doubt the marshall has acquired a right to be paid by the district attorney: but the question here is, whether he has a right to have die amount paid out of the proceeds ? Poundage and officers fees upon an execution become as much charges on the lands as do the debt and cost of suit. The district attorney was not bound to countermand the writs ofjfieri facias, until, amongst other things, these charges of the marshall had been satisfied ; and if the property levied upon had been sold, the amount would have been retained. The principle which is to be found in the case of Knickerbacker v. Shepherd, 3 Cow. 383, applies. I think, in equity, there is a lien upon the fund for the amount. The master is right in allowing it.
And now as to i suggested drawback-arising upon the debenture certificates. These had relation to two of the bonds on which the judgments were obtained. All debentures “ are “ payable at the same time or times respectively on which the “ duties on the goods, wares and merchandize shall become ■“ due and it is declared to be the duty of the collector “ to “ discharge such debentures out of the product of the duties “ arising on the importation of the goods exported,” The law then provides, “ that in no case of an exportation of goods shall “ a drawback be paid, until the duties on the importation there-51 of shall have been first received.”
And debentures are made negotiable by endorsement: Act of March, 2, 1799, § 80,1 Story’s Laws, 570.
The question now is, whether the debentures are to be applied as a part extinguishment of the principal of the two bonds and thus lessen the interest which the master has allowed? or, whether, after the full payment of principal and interest, *638the holder is to receive merely the face of the debentures out of the amount so paid in ? The master has adopted the latter construction ; and, I think, erroneously.
The object of the proviso is to protect the government against paying the drawback before the bond is paid. This is a necessary provision, especially since, for the convenience of the merchant, the debenture certificates are made negotiable. When the bond becomes payable, there is no doubt the debenture would be received in part payment, or, at least, be satisfied simultaneously with the paying of the bond. And even supposing a delay in payment of the latter, yet government will lose nothing to which they are entitled by permitting a debenture to be applied to the principal sum pro tanto and by being allowed interest only on the balance. In other words, treating the debenture as an extinguishment of so much of the pi'incipal of the bond where the obligor or his surety happens to hold it. No injustice is, thus, done to the government. They receive all they are equitably entitled to; while, at the same time, they have every protection which the act of congress was intended to furnish.
There is nothing in the words of the act to prevent this court from considering the drawback as an extinguishment of so much of the debt. The principle of it is a relinquishment of a portion of the duties which accrued upon the importation by the exportation of the goods. I am satisfied this is the true view of the question; and that the master has erred. His report must be corrected by deducting the amount of the two debentures from the principal of the respective bonds, and interest is to be computed only on the balance, from the time the bonds become due.